Citation Nr: 1026722	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  01-10 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for low back strain with 
parathesias, degenerative disc disease and bilateral 
radiculopathy, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The Veteran (appellant) served on active duty from November 1967 
to November 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In September 2002, the Veteran testified at a video hearing 
before the undersigned Acting Veterans Law Judge.  In July 2003, 
the claim was remanded by the Board to the RO for additional 
development.  In July 2005, the Board issued a decision which 
denied an increased evaluation for a low back disorder and also 
denied entitlement to an effective date earlier than January 13, 
1998, for the assignment of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  

The Veteran appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (Court), and in a September 
2007 decision, the Court affirmed the Board's decision regarding 
entitlement to an effective date earlier than January 13, 1998, 
for the assignment of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities, and vacated and remanded the claim for an increased 
evaluation a low back disorder for further development.

In March 2008, the Board remanded the claim for additional 
development.  The case has been returned to the Board and is 
ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, the Board finds 
that it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran seeks an increased evaluation for his service-
connected low back strain with parathesias, degenerative disc 
disease and bilateral radiculopathy, currently evaluated as 40 
percent disabling.  Included in this claim is consideration of 
separate evaluations for neurological impairment of the lower 
extremities.  Historically it is noted that an EMG was performed 
in 1996, which showed mild right S1 radiculopathy and mild left 
radiculopathy.  When he was examined by VA in January 2002, the 
Veteran complained throughout the timeframe he had problems with 
numbness of the right lower extremity.  Sensory examination 
showed pin, position, and vibration sensation intact in the lower 
extremities.  Light touch was decreased in the right lower 
extremity from the knee down distally.  In April 2004, the 
Veteran reported having radiating pain into the lower right 
extremity associated with tingling dysesthesias extending into 
the great toe.  Straight leg raising was to 85 degrees 
bilaterally with pain on the right associated with Lasegue's 
sign.  Sensory testing was noted to be essentially intact.  In 
January 2010, the Veteran complained of pain from the low back 
through the buttocks and into both legs.  He stated that he has 
episodes of numbness radiating down to the ankle and a tingling 
sensation that follows into the toes.  On examination, there was 
positive SLR on the right and the left at 20 degrees.  
Neurological examination of the right and left lower extremities 
failed to reveal any clinically significant decreases to pin 
prick or light touch in any dermatomal or radicular distribution.  
The Veteran was shown to have a mildly antalgic gait.  The 
examiner found that there was no clinically demonstrable 
neurological impairment.  

The Board notes that an EMG has not been performed since 1996.  
VA's duty to assist includes providing an adequate examination 
when such an examination is indicated.  Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007).  Once VA provides an examination, it 
must be adequate or VA must notify the Veteran why one will not 
or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

While the Board's March 2008 remand did not specifically request 
that an EMG or other neurological tests be performed, the Board 
did indicate that all necessary tests should be conducted.  It is 
noted that the basis of the Court remand in September 2007 
included providing the Veteran with another neurological 
examination.  Given the above noted evidence, including 
continuing complaints of right leg numbness and pain as well as 
the more recent complaint of radiating pain tingling and numbness 
in both lower extremities, and having an antalgic gait, in order 
to fully evaluate the Veteran's neurological impairment, the 
Board is of the opinion that, despite the January 2010 VA 
examiner's finding that tests were not necessary, the Veteran 
should undergo another VA neurological examination to include an 
EMG and nerve conduction studies to identify the degree of 
impairment, if any, in each lower extremity.  

The appellant is hereby notified that it is his responsibility to 
report for any examination scheduled, and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
neurological examination to include an 
electromyography (EMG) and nerve conduction 
studies to evaluate his neurological 
complaints of the lower extremities.  The 
claims file and a copy of this remand must 
be made available to the examiner for 
review and the examiner must indicate in 
the examination report that this has been 
accomplished.  The examiner should provide 
complete interpretation of all findings 
recorded.  In consideration of the 
examination results, the examiner should 
provide an opinion whether the Veteran has 
neurological impairment of the left or 
right lower extremities and if so, the 
degree of such impairment.  It should be 
noted if any disability found is manifest 
by: (1) complete paralysis, (2) severe 
incomplete paralysis, (3) moderately severe 
incomplete paralysis, or (4) moderate 
incomplete paralysis.  If neuropathy is 
manifested solely by sensory changes 
without organic changes, this should be 
noted.  The bases for the opinion provided 
should be explained in detail.  

2.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  38 C.F.R. § 4.2 
(2009); See also Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  Following completion of the above, the 
claim for should be readjudicated.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

 


_________________________________________________
NADINE W. BENJAMIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


